 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA                             Case No.: 2:15-cr-00285-APG-GWF

 4         Plaintiff                                         Order Granting Joinders

 5 v.

 6 CHARLES BURTON RITCHIE, et al.,

 7         Defendants

 8        IT IS ORDERED that the following motions to join in other motions are GRANTED:

 9 ECF Nos. 274, 275, 276, 293, 294, 322, 323, 324, 331, 333, 334, 335, 336, 337, 338.

10        DATED this 14th day of May, 2019.

11

12
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
